 


114 S3363 IS: Emergency Supplemental Appropriations Act for the Defense of Israel, 2016
U.S. Senate
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
114th CONGRESS2d Session 
S. 3363 
IN THE SENATE OF THE UNITED STATES 
 
September 20, 2016 
Mr. Graham (for himself, Ms. Ayotte, Mr. Kirk, Mr. Blunt, Mr. Rubio, Mr. Cruz, and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Appropriations 
 
A BILL 
Making emergency supplemental appropriations for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016, and for other purposes, namely:  IAssistance for israel 1Department of defense Procurement Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $700,000,000, to remain available until September 30, 2018, which shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of missile defense systems to address security threats from Iran, subject to previously established transfer procedures and in accordance with United States–Israeli production agreements: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RESEARCH, DEVELOPMENT, TEST AND EVALUATION Research, development, test and evaluation, defense-wideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $50,000,000, to remain available until September 30, 2017, which shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of missile defense systems to address security threats from Iran, subject to previously established transfer procedures and in accordance with United States–Israeli production agreements: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
2Foreign military financing program 
INTERNATIONAL SECURITY ASSISTANCE FUNDS APPROPRIATED TO THE PRESIDENT FOREIGN MILITARY FINANCING PROGRAMFor an additional amount for Foreign Military Financing Program, $750,000,000, to remain available until September 30, 2017, for assistance for Israel to address security threats from Iran, which shall be disbursed within 30 days of enactment of this Act: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
3General provisions—this title 
101.Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  IIIran sanctions act reauthorization Section 13(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking December 31, 2016 and inserting December 31, 2031. This Act may be cited as the Emergency Supplemental Appropriations Act for the Defense of Israel, 2016.  